Detailed Action

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2022 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 7 and 13 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 7 and 13 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In regards to claims 1, 7 and 13, each claim recites “wherein the mask does not attach to the user’s head”. The claims previously defines that the mask covers the eyes of the patient. Furthermore, figure 1 of the applicant’s specification shows the mask attached to the patient’s eyes/face. The eyes/face of a patient are part of the head of the patient. Therefore, if the mask is attached to the eyes/face of the patient, the mask is also attached to the head of the patient. For this reason, the aforementioned limitation of claims fail to comply with the written description requirement and they constitute new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-3, 6-9, 12-16 and 19-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claim recites in line 7 “covers the patient’s eyes”, in line 8 “health signs of the patient” and in line10 “attach to the user’s head”. The word “the” in front of the limitation(s) “patient’s eyes”, “patient” and “user’s head” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. The claim only defines patient’s face. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted lines 6-7 the claim in the following way in order to advance prosecution: “collecting data from a plurality of sensors in a mask placed on a of a patient such that the mask covers both eyes of the patient”.

In regards to claim(s) 2-3, 6 and 21, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 7, the claim has the same issues described for claim 1 above. For this reason, the claim is indefinite. The claim has been interpreted the same way as claim 1 above in order to advance prosecution.

In regards to claim(s) 8-9, 12 and 22, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 7.

In regards to claim 13, the claim has the same issues described for claim 1 above. For this reason, the claim is indefinite. The claim has been interpreted the same way as claim 1 above in order to advance prosecution.

In regards to claim(s) 14-16 and 19-20, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 13.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 6-8, 12-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampson (US-10,478,127) in view of Samec et al. (US-10,332,315) and Kwoen (US-6,903,657).

In regards to claim 1, Sampson teaches a diagnostic system, comprising a hardware processor and a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor to perform a diagnostic method [fig. 3a and 3b, fig. 5a, col. 13 L. 22-25, col. 28 L. 48-51]. Sampson teaches that the method comprises a step of collecting data from a plurality of sensors in a mask placed on a face of a patient such that the mask covers both eyes of the patient [fig. 3a and 3B, fig. 5a steps 501, 502, 503 and 504, col. 13 L. 5-9 and L. 14-22]. Furthermore, Sampson teaches that the data represents a plurality of health signs of the patient [col. 13 L. 14-22]. 
Sampson does not teach that the data also represents and immediate environment conditions and that at least one of the plurality of health signs relates to the patient’s eyes.
On the other hand, Samec teaches that the data can represent immediate environment conditions [fig. 9D, col. 40 L. 59-61, col. 42 L. 15-18, col. 44 L. 15-26]. Furthermore, Samec teaches that at least one of the plurality of health signs relates to the patient’s eyes [col. 42 L. 15-18, L. 28-32 and L. 63-66]. Samec further teaches that the plurality of health signs and immediate environment conditions can be used to determine a diagnosis such as a patient suffering hallucinations, and that the diagnosis can be performed in a remote processor by processing the data [fig. 11, col. 45 L. 11-17, col. 46 L. 39-60]. This teaching means that the method comprises causing a signal to be transmitted from the mask, the mask representing the data representing the plurality of health signals and the immediate environment conditions. This teaching also means that the diagnosis is determined based on the plurality of health signs and the immediate environment conditions.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Samec’s teachings of having sensors to obtain data regarding the eyes of a patient and immediate environment conditions and to determine neurological issues of a patient in the system taught by Sampson because it will permit the system to determine whether a patient has a neurological issue and provide any needed treatment.
The combination of Sampson and Samec teaches that the diagnosis is presented to the user by the mask [see Samec col. 46 L. 61-65]. This teaching means that the method comprises providing the diagnosis to the patient. However, the combination does not teach that the diagnosis is obtained from a further signal when the diagnosis is made at a remote location.
On the other hand, Kwoen teaches that when a diagnosis is determined at a remote location, the remote processor transmits the diagnosis to the user apparatus to provide the diagnosis to the patient [fig. 5 steps 9, 10, and 12, col. 6 L. 3-5]. This teaching means that the method comprises obtaining a diagnosis from a further signal. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Kwoen’s teachings of transmitting a further signal to obtain the diagnosis when the diagnosis is determined at a remote location in the system taught by the combination because it will permit the system to provide the diagnosis to the patient even when the diagnosis is performed at a remote location.
.
In regards to claim 2, the combination of Sampson, Samec and Kwoen, as applied in claim 1 above, further teaches that the plurality of sensors comprises a camera to monitor the patient's eyes during controlled light excitation, and that the mask encloses the patient's eyes to control light reaching the patient's eyes [see Samec fig. 9D, col. 42 L. 28-43, col. 62 L. 11-17].  

In regards to claim 6, the combination of Sampson, Samec and Kwoen, as applied in claim 1 above, further teaches that the diagnostic method comprises a step of controlling one or more stimulus circuits in the mask to provide one or more stimuli to the patient, wherein the plurality of health signs include a reaction of the patient to the stimuli [see Samec fig. 9D, col. 42 L. 28-43, col. 62 L. 11-17].  

In regards to claim 7, the combination of Sampson, Samec and Kwoen, as shown in claim 1 above, teaches the claimed limitations.

In regards to claim 8, the combination of Sampson, Samec and Kwoen, as shown in claim 2 above, teaches the claimed limitations.

In regards to claim 12, the combination of Sampson, Samec and Kwoen, as shown in claim 6 above, teaches the claimed limitations.

In regards to claim 13, the combination of Sampson, Samec and Kwoen, as shown in claim 1 above, teaches the claimed limitations.

In regards to claim 14, the combination of Sampson, Samec and Kwoen, as shown in claim 2 above, teaches the claimed limitations.

In regards to claim 15, the combination of Sampson, Samec and Kwoen, as shown in claim 13 above, further teaches that the method comprises a step of placing the mask on the patient’s face such that the mask covers the patient’s eyes [see Sampson fig. 3a, see Same fig. 9D].

In regards to claim 19, the combination of Sampson, Samec and Kwoen, as shown in claim 6 above, teaches the claimed limitations.

Claim(s) 3 ,9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampson (US-10,478,127) in view of Samec et al. (US-10,332,315) and Kwoen (US-6,903,657) as applied to claim(s) 1, 7 and 13 above, and further in view of Howell et al. (US-10,310,296) and Oskin et al. (US-9,007,216).

In regards to claim 3, the combination of Sampson, Samec and Kwoen, as shown in claim 1 above, does not teach determining a placement of the mask on the patient; and providing guidance to the patient regarding the placement of the mask.  
On the other hand, Howell teaches that a mask can have sensors to determine when the mask is being worn by a user [col. 29 L. 63-67]. This teaching means that the method comprises a step of determining a placement of the mask on the patient.
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Howell‘s teachings of determining if the mask is being work in the system taught by the combination because it will permit the mask to conserve energy by turning off electronic components when the mask is not being worn [see Howell col. 29 L. 63-67].
The combination of Sampson, Jones and Howell does not teach that the system provides guidance to the patient regarding the placement of the mask.
On the other hand, Oskin teaches that a system can provide guidance to a user on how to wear a wearable device properly [col. 13 L. 55-62]. This teaching means that the method comprises a step of providing guidance to the patient regarding the placement of the wearable device.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Oskin’s teachings of guiding a user on how to wear the device properly in the system taught by the combination because it will permit the system to make user that the device is being work by the user correctly.

In regards to claim 9, the combination of Sampson, Samec, Kwoen, Howell and Oskin, as shown in claim 3 above, teaches the claimed limitations.

In regards to claim 16, the combination of Sampson, Samec, Kwoen, Howell and Oskin, as shown in claim 3 above, teaches the claimed limitations.

Claim(s) 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampson (US-10,478,127) in view of Samec et al. (US-10,332,315) and Kwoen (US-6,903,657) as applied to claim(s) 1, 7 and 13 above, and further in view of Baumann et al. (US-10,441,184).

In regards to claim 20, the combination of Sampson, Samec and Kwoen, as shown in claim 13 above, teaches that a processor is used to determine the diagnosis [see Samec col. 45 L. 9-16, col. 46 L. 39-60]. However, does not teach that the processor a neural network.  
On the other hand, Baumann teaches that processing of physiological data and a determination of a diagnosis based on the physiological data can be performed by a neural network [col. 7 L. 55-66].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Baumann’s teachings of using a neural network to determine a diagnosis in the system taught by the combination because a neural network can learn from past, current and future data in order to provide more accurate diagnosis.

In regards to claims 21 and 22, the combination of Sampson, Samec, Kwoen and Baumann, as shown in claim 20 above, teaches the claimed limitations.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685